Citation Nr: 9906675	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  What evaluation is warranted for the period from April 
1996 for generalized pruritus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.  The veteran appeals from denials associated with 
his original claim.

 
FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's generalized pruritus has been manifested by 
periodic episodes of a skin condition including itching, 
rash, and pustules, which affect exposed surfaces of the head 
and neck since April 30, 1996.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The schedular criteria for a 10 percent evaluation for 
generalized pruritus have been met for the period from April 
30, 1996 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO erred in not granting the 
benefits sought on appeal.  He contends that his present 
bilateral hearing loss is directly related to his military 
duties while serving in the Air Force when he had been on a 
crew that worked on B-52 aircraft.  He contends that he 
experienced noise exposure in connection with his duties.  
The veteran also contends that the noncompensable evaluation 
assigned to his service-connected generalized pruritus does 
not fairly reflect the severity of that disability.

Factual Background

Service personnel records show that the appellant was an 
aircraft mechanic in a maintenance squadron.  

Service medical records reveal no record of complaints, or 
diagnoses referable to any hearing or ear disorder.  The 
records are, however, notable for a 40 decibel loss 
(converted to ISO units) at 500 Hertz in April 1962.  The 
appellant was recorded as wearing ear protection.

The report of a February 1965 separation examination shows 
that an audiology examination revealed pure tone thresholds 
which were within normal limits for VA purposes.  The 
appellant's ears and ear drums were noted to be normal.

The veteran underwent VA examination in June 1996.  He 
reported having a hearing loss which he attributed to service 
duties as a four year member of a B-52 ground crew.  The 
audiology examination recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
35
LEFT
40
40
40
50
40

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  The audiology 
examination report summarized the audiologic test results as 
showing bilateral sensorineural hearing loss.

The report of a June 1996 VA examination of the skin notes a 
history of a neck rash with blotching during service, which 
currently occurred probably three to four times a year.  The 
veteran reported that the last episode was in May 1996.  The 
veteran complained of a reoccurrence of a rash of his neck 
and scalp, which was itchy and burning, and with blotchy 
redness.  During examination, no objective findings of 
pertinent symptoms were made.  The veteran did not have any 
skin lesions or noticeable disorder.  The examiner opined 
that it sounded as though the veteran had suffered from 
neurodermatitis which was treated with antihistamines.  The 
diagnosis was history of neurodermatitis, no clinical 
findings.

The veteran's wife provided a statement in July 1997.  In 
that statement she stated that since her marriage to the 
veteran in 1969, the veteran had always complained about not 
being able to hear well.  She stated that each year, the 
veteran's hearing seemed to get worse.  

In his July 1997 Notice of Disagreement, the veteran stated 
that he had constant itching with little or no relief from 
pruritus.  He also stated that for four years during service 
he had been on the crew for B-52 aircraft.  This aircraft was 
noted to have eight engines and to be productive of loud 
noises.  

During a March 1998 hearing, the veteran testified regarding 
his claims on appeal.  During that hearing, the veteran's 
representative stated that a comparison of service medical 
records showed that the veteran's hearing lost pure tone 
threshold in the amount of 20 in the right ear and 15 in the 
left ear at 4000 MHz; and 15 in the right ear and 10 in the 
left ear at 2000 MHz.  The veteran testified that he had been 
a ground crew member and worked with a B-52.  He described 
the noise exposure he received as a result.  He denied any 
noise exposure since service, and described symptoms of his 
hearing loss.  The veteran also described symptoms pertaining 
to his service connected generalized pruritus disability, 
which involved itching around the neck, and sometimes at his 
chin, back half of his scalp, and down the front side of his 
stomach.  He described outbreaks lasting approximately 
fifteen minutes, which itched and burned.  The veteran 
described treatment he received from VA.

The veteran provided a video tape showing from his head down 
to his waist.  The tape date stamp indicated that the filming 
occurred on three separate dates, two in the latter half of 
December 1997, and one in the latter half of January 1998.  
The tape showed close up views of the veteran's head and 
torso, while the veteran and his wife provided an oral 
report, in which they described symptoms felt by the veteran 
and seen by his wife.  The oral report by the veteran and his 
wife, indicated that the video tape reportedly showed 
abnormal blotches and rashes affecting different parts of the 
veteran's head and torso, including his face, neck, chin, 
shoulders, chest, and stomach.  The veteran reported that 
these areas felt hot.     

The claims file contains VA clinical records from May 1997 to 
April 1988.  These records show that the veteran was seen in 
May 1997 for chronic itching at his head and neck, and 
ringing in his ears.  On examination of the skin, no rash or 
lesion was noted.  Both tympanums were found to be normal.  
The impression was eczema.  He was seen in June 1997 with 
complaints of itching at his neck and seboritic keratosis.  
In September 1997, he was seen for a possible rash.  In 
December 1997, he was seen with complaints of a long history 
of a "rash" on the back of his neck, behind his ears, under 
his chin, and down the abdomen, which reportedly had occurred 
intermittently since 1964 with no worsening of symptoms.  
Examination revealed occasional pustules on the back, and 
occasional erythematous pustules on the chest.  The 
assessment was questionable hives.  The veteran was 
instructed to avoid certain foods.  In April 1998, the 
veteran was noted to have questionable hives.  

Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  In this respect, the legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1998).

Although the evidence indicates that the veteran currently 
has bilateral sensorineural hearing loss for VA purposes, the 
record does not contain any competent evidence of a nexus or 
link between any current hearing loss and the veteran's 
active duty service.  In the absence of medical evidence 
linking a current hearing loss disability to service, the 
Board concludes that the claim is not well grounded, and 
hence, the benefit sought on appeal must be denied.  

In reaching this decision the Board notes that the only 
indications of a relationship between the currently claimed 
bilateral hearing loss and service are the veteran's 
assertions and testimony, and a lay statement made by his 
wife.  However, this evidence does not constitute "competent 
medical evidence" for purposes of determining whether a 
claim is well grounded.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In this respect lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet App. 492, 494-5 (1992).  Simply put, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Since the veteran has 
submitted no medical or other competent evidence to show that 
he currently has a hearing loss that is related to service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107. Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

With respect to the claim for an increased rating the Board 
finds that the claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to it.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155.  

In this case, the veteran is requesting a compensable 
evaluation for his service-connected generalized pruritus.  
As there is no diagnostic code specific for pruritus, the 
veteran is rated by analogy under the diagnostic code for 
eczema, 38 C.F.R. § 4.118, Diagnostic Code 7806.  This 
diagnostic code was selected because pruritus causes a 
similar functional affliction, it has similar symptomatology, 
and the anatomical locations are similar.  38 C.F.R. § 4.20.

Under Diagnostic Code 7806, a noncompensable evaluation is 
warranted for slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation requires exudation or constant 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

The veteran appeals from an October 1996 RO rating decision 
that granted service connection for generalized pruritus.  
That decision assigned a noncompensable evaluation based on a 
VA examination which showed complaints of skin rash with 
itching and burning three to four times per year.  The last 
episode reported occurred in May 1996; and there were no 
objective findings on physical examination.  Notably, 
however, the record also shows that the veteran has been 
regularly treated on a periodic basis between May 1997 and 
April 1998 for conditions including his service-connected 
skin disorder.  While these records do not describe either 
extensive foliation or extensive crusting, those same records 
do show that the veteran suffers an occasional skin condition 
manifested variously by itching, rash, and pustules.  

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record, including clinical 
records, hearing testimony, and the associated video tape, 
and after resolving reasonable doubt in favor of the veteran, 
the Board finds that a 10 percent evaluation is warranted.  
In this respect, the condition is shown to be occasionally 
manifested on parts of the head, neck, shoulders, chest and 
stomach, including exposed areas of skin.  Moreover, the 
record shows that the veteran has had episodes necessitating 
treatment several times per year.  These factors when 
combined with evidence from the associated video tape, as 
well as the veteran's credible description of periodic 
outbreaks involving burning sensation and itching at the 
neck, chin, scalp, chest, and stomach, lead the Board to 
resolve reasonable doubt in the veteran's favor.  Therefore, 
a 10 percent evaluation is assigned.

An evaluation in excess of 10 percent is, however, not 
warranted.  In this regard, the Board notes that the evidence 
does not show that the disorder is manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
as required for a 30 percent evaluation under Diagnostic Code 
7806.  Moreover, an extraschedular rating is not warranted 
because the veteran has not required frequent periods of 
hospitalization for his skin disability, and there is no 
evidence showing that the appellant faces any form of 
employment impairment due to his skin disability.  Thus, the 
preponderance of the evidence is against finding that the 
veteran's generalized pruritus is exceptional in nature, or 
that it causes a marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (1998).



ORDER

In the absence of evidence of a well grounded claim, service 
connection for bilateral hearing loss is denied.  

A 10 percent evaluation for generalized pruritus is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


